Citation Nr: 0831530	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
frostbite to the face, including the ears. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
poliomyelitis. 

3.  Entitlement to service connection for residuals of 
frostbite to the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954, and from August 1954 to November 1963, 
including combat service during the Korean conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Jurisdiction over the 
case was thereafter transferred to the RO in Roanoke, 
Virginia.

The Board remanded this case in February 2008 to afford the 
veteran his requested hearing before a traveling Veterans Law 
Judge.  He thereafter failed, without explanation, to attend 
such a hearing scheduled for April 2008.  His request for a 
Board hearing therefore is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).

In response to the veteran's disagreement with a November 
2007 rating decision as to both the effective dates assigned 
the grant of service connection for peripheral neuropathy of 
both feet, and the initial ratings assigned both disorders, 
he was issued a responsive statement of the case in April 
2008.  Since then, no further communication has been received 
from the veteran or his representative as to the referenced 
issues.  In June 2008 argument, the representative did not 
refer to any earlier effective date or initial rating issues 
with respect to the above foot disorders.  In light of the 
above, the Board finds that the veteran is not currently 
pursuing appellate review of the issues addressed in the 
April 2008 statement of the case.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 

The issue of service connection for poliomyelitis and 
residuals of frostbite to the left hand are addressed in the 
remand below.


FINDINGS OF FACT

1.  Service connection for residuals of frostbite to the face 
was denied in a November 1976 rating decision; the veteran 
was notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.

2.  The evidence received since the November 1976 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  Service connection for residuals of poliomyelitis was 
denied in a March 1964 rating decision; the veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.

4.  The evidence received since the March 1964 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
frostbite to the face, including the ears.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of 
poliomyelitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As to the poliomyelitis claim, in light of the Board's 
reopening of that claim, any deficiency regarding new and 
material evidence notice is not prejudicial.  As to the claim 
regarding frostbite residuals of the facial area, VA provided 
the veteran with the contemplated notice in January 2004, 
March 2006, December 2006, and April 2008 correspondences.  
The March 2006 correspondence provided notice concerning the 
initial disability rating and effective date to be assigned 
in the event service connection was granted for his claimed 
disorder.  The April 2008 correspondence in particular 
addressed the requirements established in Kent.  Although the 
RO did not readjudicate the claim following the April 2008 
notice letter, the veteran did not submit any additional 
evidence or argument following the notice, or suggest that 
any additional evidence remains outstanding.  The failure of 
the RO to readjudicate the claim following the April 2008 
notice letter would not be prejudicial in this case because 
the result of such a readjudication would be no different 
than the previous adjudication.  See generally, Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (declining to find error 
in the failure to readjudicate the claim because, in the 
absence of additional evidence, returning the claim to the RO 
would have resulted in a readjudication of the matter on 
exactly the same evidence and law previously considered by 
the RO).  

In short, the January 2004, March 2006, December 2006 and 
April 2008 notice letters collectively provided 38 U.S.C.A. § 
5103(a)-compliant notice.  The veteran has had ample 
opportunity to respond to the notice letters, and to 
otherwise fairly participate in the development of his claim.  
Given the above, the Board finds that any prejudice flowing 
from error in the timing of notice in this case has been 
rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  Although his representative argues that 
VA should afford him a VA examination to determine any 
residuals of frostbite to the facial area, unless and until 
his claim is reopened, VA's duty to assist does not extend to 
providing such an examination.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  Residuals of frostbite to the face, including the ears

A November 1976 rating decision denied entitlement to service 
connection for residuals of frostbite to the facial area.  
The veteran was advised of the decision and of his appellate 
rights with respect thereto, but did not appeal.  
Consequently, service connection for residuals of frostbite 
to the face, including the ears, may be considered on the 
merits only if new and material evidence has been received 
since the time of the November 1976 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the November 1976 rating 
decision included the veteran's service medical records which 
are entirely silent for any reference to frostbite affecting 
the face, or for any condition affecting the head other than 
one occasion in which he struck himself in the forehead with 
a hammer well after his service in Korea.

The evidence on file at the time of the prior rating decision 
also included VA examination reports for March 1954, February 
1964 and May 1969, as well as treatment reports through 
October 1976 which are silent for any reference to frostbite 
injury affecting the head.  The above examination reports 
indicated that examination of the head, face, and ears were 
negative for any abnormalities.

Pertinent evidence added to the record since the November 
1976 rating decision includes VA and private treatment 
records through January 2007, as well as January 2005, 
October 2005 and October 2006 statements by Chong Kim, M.D.  
The added evidence also includes statements by the veteran.

The private and VA treatment records are entirely silent for 
any reference to frostbite injury to the facial area.  
Although the veteran reported to his treating physicians that 
he experienced frostbite in service, he consistently reported 
that the frostbite affected areas other than his head.  As 
the treatment records are silent for any reference to 
frostbite residuals affecting the facial area, even in the 
form of history supplied by the veteran, the treatment 
records clearly are not material, and do not raise a 
reasonable possibility of substantiating the claim.

The statements by Dr. Chong indicate only that the veteran 
sustained frostbite injuries to the hands and feet; he does 
not mention the head area.  On one of the statements is a 
post-it note indicating that when someone from Dr. Chong's 
office contacted the veteran, the veteran mentioned frostbite 
injuries to different areas, including the face.  Although 
the representative argues that this demonstrates that Dr. 
Chong meant to include frostbite injury to the facial area in 
his opinion, the fact remains that Dr. Kim only mentioned 
frostbite to the hands and feet in his opinions.  As his 
statements do not address whether the veteran has any 
frostbite residuals affecting the facial area, including the 
ears, they do not raise a reasonable possibility of 
substantiating the claim.

In his statements, the veteran contends that he experienced 
frostbite to his facial area, including the ears, in service.  
He explains that the residuals consist of cold sensitivity in 
the affected areas.  The Board points out that his statements 
are essentially duplicative of the statements he made in 
connection with his original claim seeking service connection 
for this disorder.  To the extent his current statements 
provide further information concerning the nature of the 
resulting injury from any cold exposure in service, the Board 
acknowledges that the U.S. Court of Appeals for the Federal 
Circuit has held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The Board finds, however, that frostbite residuals, 
other than patently observable skin problems, are not a 
medical condition subject to identification by a layperson.  
The Board notes in this regard that in Jandreau, the Federal 
Circuit used a broken leg as an example of a medical 
condition capable of lay identification.  Whether perceived 
cold sensitivity constitutes residual disability from 
frostbite is, in the Board's opinion, a medical question.  
Consequently, the veteran's assertions concerning current 
cold injury residuals affecting his facial area, including 
the ears, do not constitute competent evidence, and therefore 
do not raise a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of frostbite 
to the facial area, including the ears, is not reopened.  The 
benefit sought on appeal is denied.  38 C.F.R. § 3.156(a). 

B.  Residuals of poliomyelitis

A March 1964 rating decision denied entitlement to service 
connection for residuals of poliomyelitis.  A VA Form 21-6798 
dated in March 1964 indicates that proper notice of the 
decision and of his appellate rights with respect thereto was 
mailed to the veteran, and the veteran does not contend 
otherwise.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the "presumption of regularity" to procedures at 
the RO).  Consequently, service connection for residuals of 
poliomyelitis may be considered on the merits only if new and 
material evidence has been received since the time of the 
March 1964 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2007).

The evidence on file at the time of the March 1964 rating 
decision included the veteran's service medical records 
showing that when he entered service, he was noted to have 
had residuals of poliomyelitis affecting the left 
extremities, but with no current symptoms; he was assigned a 
normal physical profile of his upper and lower extremities.  
In April 1951, he reported that prior to service, he had 
suffered from poliomyelitis for 11 years, and now experienced 
weakness in the left leg.  In August 1954 he was placed on a 
profile for residuals of poliomyelitis affecting his 
extremities.  Beginning in January 1958 he was placed on a 
profile for left triceps atrophy, and for left calf muscle 
contracture and atrophy with an inability to walk on his left 
heel; those conditions were considered residuals of 
poliomyelitis.  The service records show that the veteran 
reported developing poliomyelitis at age 2, which involved 
temporary left-sided paralysis.  At his separation 
examination, the veteran evidenced triceps atrophy affecting 
the left arm with decreased strength, and limited 
dorsiflexion of the left foot with atrophy and contracture of 
the Achilles tendon.  The veteran reported a childhood 
history of polio with resulting atrophy of the left tricep 
and calf musculature.

The evidence added to the record since the March 1964 rating 
decision includes October 2005 and October 2006 statements by 
Dr. Kim, who concludes that the veteran sustained frostbite 
in service to his hands and feet, which aggravated the 
childhood polio.  The Board finds this evidence to be clearly 
new and material, given that the evidence previously 
considered did not include any opinion suggesting that the 
veteran's polio was aggravated during service.  The veteran's 
claim for service connection for poliomyelitis is therefore 
reopened.


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for residuals of 
frostbite to the face, including the ears, is denied.
  
New and material evidence having been received, reopening of 
the claim for service connection for residuals of 
poliomyelitis is granted.  


REMAND

The Board's December 2006 remand requested that the RO 
schedule the veteran for a VA examination to obtain an 
opinion as to whether it was at least as likely as not that a 
left hand disability began during service, as a consequence 
of service, or as a result of a cold injury that may have 
been experienced in the 1950s.  

In response, the RO scheduled the veteran for a VA 
examination held in June 2007.  Following physical 
examination of the veteran, the examiner concluded that the 
veteran's left hand disorder was primarily a motor defect 
related to polio, and that the polio had not been aggravated 
by frostbite injury.

The Board points out that the examiner did not fully address 
the remand instructions.  By indicating that the left hand 
disability is "primarily" a residual of the veteran's past 
polio, he did not address the possibility that a portion of 
the veteran's left hand disorder might be attributable to a 
cold injury.  For this reason, the Board will remand the 
issue to the RO for the scheduling of another examination.  
See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the residuals of poliomyelitis, given Dr. 
Kim's statements, the Board will remand that issue as well 
for VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  This appeal has been advanced on the 
Board's docket.  The RO should follow any 
established procedures for the processing 
of such a claim.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims remaining 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's residuals of 
poliomyelitis.  All indicated studies 
should be conducted.  With respect to 
each residual of poliomyelitis 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability was 
present in active duty service and, if 
so, an opinion as to each of the 
following:

A.  Did such disability clearly and 
unmistakably exist prior to service?

B.  Did such disability clearly and 
unmistakably not undergo aggravation 
during service?

C.  With respect to any aggravation 
in service, was the aggravation 
clearly and unmistakably due to 
natural progress?

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review.

5.  The RO should also schedule the 
veteran for an examination with an 
appropriate specialist to determine the 
nature and etiology of all disorders of 
the left hand.  The examiner must review 
the claims folders and comment on the 
lapse in time between service and 
treatment for the left hand disorder.  
The examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that a left hand 
disability began during service, as a 
consequence of service, or as a result of 
a cold injury that may have been 
experienced in the 1950's.  All opinions 
expressed must be supported by complete 
rationale.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


